Name: Commission Regulation (EEC) No 1639/90 of 15 June 1990 re-establishing the levying of customs duties on dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric, products of category 159 (order No 42.1590), originating in China, to which the preferential tariffa arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 153/30 Official Journal of the European Communities 19 . 6 . 90 COMMISSION REGULATION (EEC) No 1639/90 of 15 June 1990 re-establishing the levying of customs duties on dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric, products of category 159 (order No 42.1590), originating in China, to which the preferential tariffa arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of textile products origina ­ ting in developing countries ('), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each categorfy of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levy of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric, originating in China, products of category 159 (order No 42.1 590), the relevant ceiling amounts to 37 000 tonnes ; Whereas on 5 June 1990 imports of the products in ques ­ tion into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 22 June 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category (unit) CN code Description 42.1590 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses of silk or of noil or of other waste silk, of textile fabric Shawls, scarves, mufflers, mantillas, veils and the like  Of silk, of noil or other waste silk Ties, bow ties and cravats  Of silk, of noil or other waste silk Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 45.